     Case 2:19-cv-01057-WHA-JTA Document 18 Filed 04/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DARRELL HINSON,                             )
                                            )
      Plaintiff,                            )
                                            )   CIVIL ACTION NO.
v.                                          )   2:19cv1057-WHA-JTA
                                            )         [WO]
U.S. MARSHALS,                              )
                                            )
      Defendant.                            )

                                       ORDER

      On April 7, 2021, the Magistrate Judge filed a Recommendation (Doc. 17) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. 17) is ADOPTED.

      2. This case is DISMISSED without prejudice for Plaintiff’s failure to file an

amended complaint as ordered by the Court..

      A final judgment will be entered separately.

      DONE this 27th day of April, 2021.

                           /s/ W. Harold Albritton
                          SENIOR UNITED STATES DISTRICT JUDGE
